DETAILED ACTION
This Office Action is in response for Continuation Application# 16/931,797 filed on July 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 19,733,194 B2 (‘194).
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘194 application.
16/931,797
10,733,194 B2
Claim 1:
Claim 1:
A method for personalizing review information for a reviewable item for a user on a social network, comprising the steps of.
providing a social network in which a plurality of user profiles are related to each other through one or more direct and indirect relationships; 
receiving one or more reviews for the reviewable item, each review associated with one of the user profiles, wherein each review of the reviewable item includes a rating and a recommendation for the reviewable item, wherein the rating is a numerical value in a rating scale, and wherein the recommendation is a binary endorsement; and 
in response to a request from the user to view the review information for the reviewable item, displaying, by a user interface of the user, combined ratings and combined recommendations for the reviewable item for each of at least one direct relationship and at least one indirect relationship; wherein the combined ratings and the combined recommendations are determined by the steps of:
for each direct relationship, aggregating the ratings and recommendations from all reviews received associated with each of the other user profiles related by the direct relationship, and 
for each indirect relationship, aggregating the ratings and recommendations from all reviews received associated with each of the other user profiles related by the indirect relationship.
A method for personalizing review information for a reviewable item for a user on a social network, comprising the steps of: providing a database of users including the user and other users of the social network, wherein the database includes connections between the user and the other users of the database at two or more social degrees;
receiving reviews for the reviewable item from each user of at least two or more users of the other users, wherein each review of the reviewable item includes a rating and a recommendation for the reviewable item, wherein the rating is a numerical value in a rating scale, and wherein the recommendation is a binary endorsement; and
in response to a request from the user to view the review information for the reviewable item, displaying, by a user interface of the user, combined ratings and combined recommendations for the reviewable item at each of at least two of the two or more social degrees;
wherein the combined ratings and the combined recommendations are determined by the steps of:
2 of 8Application No. 14/202,657for each social degree, creating a combined rating from all reviews received from all the other users at that social degree, and
for each social degree, creating a combined recommendation from all reviews received from all the other users at 


It would have been obvious at the time the invention was made to direct relationship and indirect relationship as social degree with one edge away as direct relationship and two edges away as indirect relationship having ordinary skill in the art to which said subject matter pertains to as taught by the ‘194 patent. Doing so would have enhanced the ‘194 patent.  
With respect to claims 2-10 and 12-20 they are also rejected since this claims are similar to 2-10 of the ‘194 patent.

Allowable Subject Matter
Claims 1-20 would be allowed upon the submittal of a Terminal Disclaimer. The following is a statement of reasons for the indication of allowable subject matter:  
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims.
When taken into context the claim as a whole were not uncovered in the prior art, even further the dependent claims are allowed as they depend upon the allowable independent claim.

Conclusions/Points of Contacts

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159